Court of Appeals
of the State of Georgia

                                                   October 28, 2021
                                          ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A22D0098. KAYLEE YATES v. SUSAN YATES.

       Susan Yates filed a petition for emergency relief and custody of her grandchild. The
superior court awarded Susan primary physical custody and awarded Kaylee Yates, the
child’s mother, visitation. Kaylee filed a motion for new trial, which the trial court
denied. Kaylee then filed this timely application for discretionary review.
       Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from “[a]ll judgments
or orders in child custody cases awarding, refusing to change, or modifying child
custody[.]” Thus, the superior court’s custody order is directly appealable. This Court will
grant a timely application for discretionary review if the lower court’s order is subject to
direct appeal. See OCGA § 5-6-35 (j); see also OCGA § 5-6-35 (d) (providing that a
timely-filed motion for new trial extends the time to file an application for discretionary
review). Accordingly, this application is hereby GRANTED. Kaylee shall have ten days
from the date of this order to file a notice of appeal in the superior court. See OCGA §
5-6-35 (g). If Kaylee already has filed a notice of appeal in the superior court, then she
need not file a second notice. The clerk of the superior court is DIRECTED to include a
copy of this order in the record transmitted to the Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                  Clerk’s Office, Atlanta,____________________
                                                                            10/28/2021
                                                  I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.

                                                                                          , Clerk.